DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a virtual object control method. The limitation of displaying a path drawing interface that comprises a scene of a virtual environment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “interface,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “interface” language, “obtaining” in the context of this claim encompasses a user looking at an object showing a path instruction. Similarly, the limitations of: displaying, generating, and controlling are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – interface. The interface is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0258453 A1 to Kando (hereinafter “Kando”) in view of US Publication No. 2004/0157662 A1 to Tsuchiya (hereinafter “Tsuchiya”).

Concerning claim 1, Kando discloses a virtual object control method, performed by a first terminal (Abstract), and the method comprising: 
displaying a path drawing interface that comprises a scene of a virtual environment (Figs. 22-25, paragraphs [0116], [0117] – points are connected to show path of objects); 
obtaining a path finding instruction associated with a virtual object in the virtual environment according to an operation track of a drawing operation performed in the path drawing interface, the drawing operation being performed on the scene of the virtual environment (Figs. 22-25, paragraphs [0125]-[0127] – path instruction is executed based on player input); 
generating a moving path according to the path finding instruction (Figs. 22-25, paragraphs [0125]-[0127] – path instruction is executed based on player input); and 
controlling the virtual object to move along the moving path in the virtual environment (Figs. 22-25, paragraphs [0125]-[0127] – virtual object moves along path).

Kando lacks specifically disclosing, however, Tsuchiya discloses displaying a map of a virtual environment (Fig. 7, paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show the virtual environment as a map as disclosed by Tsuchiya in the system of Kando in order to provide the players a better perspective of the entire virtual layout of the game.

Concerning claims 2 and 12, Kando discloses wherein the obtaining a path finding instruction comprises: obtaining a first instruction triggered by the drawing operation, the first instruction comprising location information of at least three operating points on the operation track of the drawing operation; and the generating a moving path according to the path finding instruction comprises: generating the moving path according to the location information of the at least three operating points on the operation track of the drawing operation (Figs. 22-25, paragraphs [0125]-[0127] – path instruction is executed based on player input of a plurality of points).

Concerning claims 3 and 13, Kando discloses wherein the obtaining a first instruction triggered by the drawing operation comprises: obtaining the operation track of the drawing operation performed in the path drawing interface; sampling the operation track according to a preset sampling rule to obtain the location information of the at least three operating points, the at least three operating points comprising a starting point, an endpoint, and at least one middle point of the operation track; and 

Concerning claims 4 and 14, Kando discloses wherein the sampling the operation track according to a preset sampling rule to obtain the location information of the at least three operating points comprises: dividing the operation track into at least two track segments; obtaining respective curvatures of the at least two track segments; obtaining respective sampling rates of the at least two track segments according to the respective curvatures of the at least two track segments; and sampling the at least two track segments respectively according to the respective sampling rates of the at least two track segments, to obtain the location information of the at least three operating points  (Figs. 22-25, paragraphs [0125]-[0127] – path instruction has curvatures based on points input).

Concerning claims 5 and 15, Kando discloses wherein the generating the moving path according to the location information of the at least three operating points on the operation track of the drawing operation comprises: obtaining at least three location points respectively corresponding to the location information of the at least three operating points in the virtual environment; generating sub-paths between each two adjacent location points in the at least three location points according to a preset path generating algorithm; and joining the sub-paths between each two adjacent location 

Concerning claims 6 and 16, Kando discloses wherein before the generating sub-paths between each two adjacent location points in the at least three location points according to a preset path generating algorithm, the method further comprises: detecting whether a target location point is an effective location point, the target location point being any location point in the at least three location points, and the effective location point being a location point accessible to the virtual object in the virtual environment; in a case that the target location point is not an effective location point, determining a first effective location point, the first effective location point being an effective location point closest to the target location point other than the at least three location points; determining whether a distance between the target location point and the first effective location point is less than a preset distance threshold; in a case that a distance between the target location point and the first effective location point is less than the preset distance threshold, replacing the target location point with the first effective location point; and in a case that a distance between the target location point and the first effective location point is not less than the preset distance threshold, removing the target location point from the at least three location points (Figs. 22-25, paragraphs [0125]-[0129] – validity of the points input by the player and is used to determine a movement path of the character).

Concerning claims 7 and 17, Kando discloses wherein before the generating the moving path according to the location information of the at least three operating points on the 

Concerning claims 8 and 18, Kando discloses further comprising: transmitting path instructing information to a second terminal, the path instructing information being used for instructing the second terminal to control a virtual object corresponding to the second terminal to move along the moving path in the virtual environment (Figs. 22-25, paragraphs [0125]-[0129] – multiple characters may be moved in the virtual environment).

Concerning claims 9 and 19, Kando discloses wherein the obtaining a path finding instruction comprises: displaying a moving path selection interface, the moving path selection interface comprising at least one candidate path; obtaining a second instruction, the second instruction being an instruction triggered by a path selecting operation performed in the moving path selection interface, and the second instruction indicating a candidate path corresponding to the path selecting operation; and the obtaining a moving path according to the path finding instruction comprises: obtaining the candidate path indicated by the second instruction as the moving path (Figs. 22-25, paragraphs [0125]-[0129] – multiple characters and multiple paths may be input to move in the virtual environment).



Concerning claim 11, see the rejection of claim 1.

Concerning claim 20, see the rejection of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the PTO – 892.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715